Case: 20-30157     Document: 00515636475         Page: 1     Date Filed: 11/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 20-30157                         November 12, 2020
                            consolidated with                           Lyle W. Cayce
                               No. 20-30515                                  Clerk



   RedHawk Holdings Corporation,

                                      Plaintiff—Counter Defendant—Appellant,

                                       versus

   Daniel J. Schreiber Trustee, of the Schreiber Living
   Trust - DTD 2/8/95; Daniel J. Schreiber,

                                    Defendants—Counter Claimants—Appellees.



                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-819


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          After RedHawk and Schreiber entered into a settlement agreement to
   resolve a business dispute, Schreiber moved to enforce that agreement


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30157         Document: 00515636475              Page: 2   Date Filed: 11/12/2020

                                          No. 20-30157
                                        c/w No. 20-30515

   because RedHawk had allegedly defaulted on its obligations. The district
   court granted Schreiber’s motion, and RedHawk appealed. The district
   court abused its discretion by granting Schreiber’s motion to enforce the
   settlement agreement based exclusively on arguments and evidence
   presented for the first time in Schreiber’s reply brief without allowing
   RedHawk to file a surreply. Accordingly, we vacate the order and remand to
   the district court.
                                                I.
          This case arose from a business venture gone awry between Daniel J.
   Schreiber, the former CEO and director of RedHawk Holdings Corporation,
   and G. Darcy Klug, the CFO and majority shareholder of both RedHawk and
   Beechwood Properties, L.L.C. The underlying suit involved claims against
   Schreiber by RedHawk and Beechwood for securities fraud under Sections
   10B, 18, and 20 of the Securities Exchange Act of 1934 and SEC Rule 10b-5;
   fraud under state law; breach of contract; unjust enrichment; and breach of
   fiduciary duties.         Schreiber filed counterclaims alleging an unlawful
   interference with his ability to transfer his shares of RedHawk stock. The
   district court granted Schreiber’s motion for summary judgment, dismissing
   RedHawk’s and Beechwood’s claims. RedHawk Holdings Corp. v. Schreiber,
   2018 WL 4963597, at *1–5 (E.D. La. Oct. 15, 2018). The district court then
   denied RedHawk and Beechwood’s motion for a new trial and motion to
   dismiss Schreiber’s counterclaims for lack of subject matter jurisdiction. 1
          In February 2019, shortly before trial on the counterclaims was set to
   begin, the parties decided to settle, and the district court dismissed the case,
   retaining jurisdiction to enforce any settlement agreement. The parties then
   signed the settlement agreement one month later. Under that settlement
   agreement, Schreiber would transfer all his RedHawk stock back to
   RedHawk. In exchange, RedHawk agreed to an immediate payment of


          1
              Beechwood Properties is not party to this appeal.




                                                 2
Case: 20-30157      Document: 00515636475            Page: 3     Date Filed: 11/12/2020

                                      No. 20-30157
                                    c/w No. 20-30515

   $250,000 to Schreiber and issued him two non-interest-bearing promissory
   notes, each in the amount of $200,000, with the first due and payable on or
   before September 6, 2020, and the second due and payable on or before
   September 5, 2021.
          The settlement agreement also included an acceleration clause. In
   addition to a 30-day grace period following any RedHawk default, after which
   “all amounts due on the Notes will be accelerated and become immediately
   due and payable[,]” plus 18% interest and the greater of reasonable attorneys’
   fees or 10% of the amount due, the agreement contained the following
   provision:
          While any amounts are due to Schreiber, [RedHawk] agrees
          that if it issues any shares of any series or class for cash, it shall
          use 50% of all monetary proceeds received from the issuance to
          reduce the debts owed to Schreiber.
          On September 16, 2019, RedHawk issued an SEC Form 8-K and a
   press release showing that it had “completed the sale of $500,000 in
   aggregate principal amount of new convertible notes,” which would mature
   in five years and would be convertible into shares of RedHawk common
   stock. It also announced an issuance of “a number of warrants . . . exercisable
   [in ten years] for the purchase of an aggregate of 12,500,000 shares” of
   RedHawk common stock. Shortly thereafter, Schreiber informed RedHawk
   that this action triggered the settlement agreement’s acceleration clause and
   that RedHawk was now in default by failing to pay him 50% of the proceeds
   from the sale.
          After RedHawk denied that the above transactions triggered the
   acceleration clause and that it defaulted, Schreiber filed in the district court
   a motion to enforce the settlement agreement. He argued that RedHawk’s
   sale of the convertible notes and warrants constituted a sale of shares for cash
   and that RedHawk owed him 50% of the monetary proceeds from the sale.
   Because the 30-day grace period had expired, Schreiber requested the full
   accelerated amount of the two notes ($400,000), plus the 18% interest and



                                            3
Case: 20-30157      Document: 00515636475         Page: 4    Date Filed: 11/12/2020

                                    No. 20-30157
                                  c/w No. 20-30515

   the greater of attorneys’ fees or 10% of the amount due. RedHawk filed a
   response in opposition to the motion, and Schreiber was later granted leave
   to reply. RedHawk opposed Schreiber’s motion to file a reply and requested
   an opportunity to submit a surreply brief should the court grant Schreiber’s
   motion. The district court never gave RedHawk this opportunity.
          The district court granted Schreiber’s motion to enforce the
   settlement agreement. It first found that “convertible notes and warrants are
   not a series or class of shares” triggering the settlement agreement’s
   acceleration clause. Therefore, RedHawk’s September 16, 2019, sale of
   convertible notes and warrants did not place it in default. However, the
   district court “identif[ied] multiple instances in which RedHawk has
   converted notes into equity by issuing shares”—instances which were
   brought to the court’s attention for the first time in Schreiber’s reply brief.
   Because RedHawk did not use any of the proceeds from these transactions to
   reduce its debt to Schreiber, it was in default of the settlement agreement.
   The district court later awarded Schreiber $519,495.78, which included the
   entire accelerated amount due on the notes, 18% interest, and attorneys’ fees.
          RedHawk appealed on the grounds that (1) the district court abused
   its discretion by granting Schreiber’s motion to enforce the settlement
   agreement based on new arguments and evidence that Schreiber raised for
   the first time in his reply brief and to which the district court denied
   RedHawk an opportunity to respond, and (2) that the district court’s ruling
   relied on clearly erroneous facts and was substantively mistaken.
                                         II.
          Jurisdiction in this court is proper under 28 U.S.C. § 1291. The
   district court entered its order granting the motion to enforce the settlement
   on March 3, 2020. Schreiber filed a notice of appeal three days later, on
   March 6, but before the district court granted Schreiber’s motion for money
   judgment, which was not entered until July 16, 2020. To obviate any
   jurisdictional concerns regarding the prematurity of its initial notice of




                                         4
Case: 20-30157      Document: 00515636475          Page: 5     Date Filed: 11/12/2020

                                     No. 20-30157
                                   c/w No. 20-30515

   appeal, RedHawk filed on August 14, 2020, a notice of appeal to the district
   court’s entry of money judgment. It moved without objection to consolidate
   Case No. 20-30515 with Case No. 20-30157, and this Court granted the
   motion on September 25, 2020. The appeals arise from the same underlying
   case, and we have jurisdiction over both appeals.
                                         III.
          We review a district court’s grant of a motion to enforce a settlement
   agreement for abuse of discretion. Bell v. Schexnayder, 36 F.3d 447, 450 (5th
   Cir. 1994). A district court’s decision to grant or deny a party’s request to
   file a surreply is also reviewed for an abuse of discretion. Austin v. Kroger
   Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017). “A trial court abuses its
   discretion when its ruling is based on an erroneous view of the law or a clearly
   erroneous assessment of the evidence.” Sims v. Kia Motors of Am., Inc.,
   839 F.3d 393, 400 (5th Cir. 2016) (quoting Bocanegra v. Vicmar Servs., Inc.,
   320 F.3d 581, 584 (5th Cir. 2003)).
                                         IV.
          Generally, neither this court nor the district courts of this circuit will
   “review arguments raised for the first time in [a] reply brief.” Peteet v. Dow
   Chem. Co., 868 F.2d 1428, 1437 (5th Cir. 1989) (refusing to entertain
   arguments raised for the first time in appellant’s reply brief); Springs Indus.,
   Inc. v. Am. Motorists Ins. Co., 137 F.R.D. 238, 239 (N.D. Tex. 1991) (district
   court following the “court’s practice of declining to consider arguments
   raised for the first time in a reply brief”). On occasion, however, a district
   court may consider arguments and evidence raised for the first time in a reply
   brief without abusing its discretion “so long as it gives ‘the non-movant an
   adequate opportunity to respond prior to a ruling.’” Thompson v. Dall. City
   Attorney’s Office, 913 F.3d 464, 471 (5th Cir. 2019) (quoting Vais Arms, Inc.
   v. Vais, 383 F.3d 287, 292 (5th Cir. 2004)). And while there is no right to file
   a surreply and surreplies are “heavily disfavored,” a district court abuses its
   discretion when it denies a party the opportunity to file a surreply in response




                                          5
Case: 20-30157      Document: 00515636475          Page: 6     Date Filed: 11/12/2020

                                     No. 20-30157
                                   c/w No. 20-30515

   to a reply brief that raised new arguments and then relies solely on those new
   arguments it its decision. Compare Warrior Energy Servs. Corp. v. ATP Titan
   M/V, 551 F. App’x 749, 751 n.2 (5th Cir. 2014) (noting that courts “heavily
   disfavor[]” surreplies), and Austin, 864 F.3d at 336 (finding that the district
   court did not abuse its discretion by denying a party’s motion to file a surreply
   because the other party “did not raise any new arguments in its reply brief”),
   with Conroy v. Vilsack, 707 F.3d 1163, 1179 n.6 (10th Cir. 2013) (citing Pippin
   v. Burlington Res. Oil & Gas Co., 440 F.3d 1186, 1191–92 (10th Cir. 2006)
   (“Our case law makes clear that a district court abuses its discretion only
   when it both denies a party leave to file a surreply and relies on new materials
   or new arguments in the opposing party’s reply brief.”) (alteration in
   original)).
          In his opening brief in support of his motion to enforce the settlement
   agreement, Schreiber pointed to RedHawk’s September 16, 2019,
   announcement of the sale of $500,000 in convertible notes and the issuance
   of warrants as the transaction triggering the settlement agreement’s
   acceleration provision. He argued that RedHawk’s “sale of convertible notes
   and stock warrants for $500,000 constitutes an issuance of ‘any shares of any
   series or class for cash,’” which obligated RedHawk to make payments to
   reduce the debt it owed to Schreiber under this provision. He contended
   further that adopting RedHawk’s interpretation of “any shares of any series
   or class for cash”—specifically that convertible notes and warrants are not
   shares because the holder of these instruments can only convert the notes
   into or purchase shares at a later date—would lead to the “absurd” result of
   “allow[ing] [RedHawk] to raise significant amounts of funding with no
   obligation to reduce its debt to Schreiber,” contravening the settlement
   agreement’s primary purpose of “ensur[ing] that Schreiber received the full
   monetary amounts promised to him.” In addition, Schreiber attached to his
   motion RedHawk’s 61-page 2019 Annual Report (SEC Form 10-K), which
   reported this and other transactions. But his opening brief mentions—and




                                          6
Case: 20-30157     Document: 00515636475         Page: 7    Date Filed: 11/12/2020

                                    No. 20-30157
                                  c/w No. 20-30515

   only in a footnote—just one other transaction: the May 2019 sale of a
   $50,000 convertible note to a former RedHawk director.
          RedHawk devoted nearly the entirety of its response to Schreiber’s
   motion rebutting the contention that convertible notes and warrants are
   “shares” triggering the acceleration provision and refuting the argument that
   its interpretation will lead to the absurd consequences Schreiber predicted.
   It did so solely in the context of the September 16 transaction. Further, it
   viewed Schreiber’s argument that convertible notes and warrants qualify as
   shares under Louisiana law as so devoid of merit that it predicted Schreiber
   might raise new arguments in a reply so that RedHawk would have no
   opportunity to effectively respond.
          The district court then granted Schreiber’s motion for leave to reply.
   And while he reiterated some of the arguments made in his opening brief, he
   also raised new arguments and discussed new evidence for the first time.
   First, Schreiber cited to additional transactions in RedHawk’s 2019 Annual
   Report allegedly showing that holders of convertible notes converted them
   into shares of RedHawk common stock. Next, he pointed to RedHawk’s
   most recent quarterly report—its November 2019 SEC Form 10-Q—stating
   that additional convertible note holders would be converting their notes into
   shares by the end of 2019. Again, while the Annual Report detailing some of
   these transactions was attached to Schreiber’s original brief, the specific
   transactions were not discussed, and the SEC Form 10-Q was not attached.
   Third, Schreiber added a new argument that the purpose of the settlement
   agreement’s acceleration provision was “to protect Schreiber from
   RedHawk’s continued trend of engaging in transactions that would dilute the
   value of [RedHawk]’s stock.”
         One day after Schreiber submitted his motion for leave to file his
   proposed reply brief, RedHawk submitted to the district court its opposition
   to that motion, directing the court’s attention to the new arguments and
   evidence Schreiber used for the first time in his reply brief. RedHawk




                                         7
Case: 20-30157      Document: 00515636475          Page: 8     Date Filed: 11/12/2020

                                     No. 20-30157
                                   c/w No. 20-30515

   maintained that it possessed additional evidence that would undermine
   Schreiber’s new contentions.        Nevertheless, the district court, while
   accepting RedHawk’s argument that “convertible notes and warrants are not
   a series or class of shares” and that the September 16, 2019, sale of
   convertible notes and issuance of warrants “did not constitute an issuance of
   shares” for the purposes of triggering the acceleration provision, granted
   Schreiber’s motion to enforce the settlement agreement. It found RedHawk
   in default on the ground that its “most recent [Annual Report] and 10-Q
   filings . . . identify multiple instances in which RedHawk has converted notes
   into equity by issuing shares rather than paying the amounts due on notes.”
   Its finding relies exclusively on the transactions Schreiber raised for the first
   time in its reply brief. The district court merely noted: “RedHawk fails to
   address this issue.”
          The district court abused its discretion by granting Schreiber’s motion
   to enforce the settlement agreement. After rejecting the argument Schreiber
   made in his opening brief on the motion, the district court based its decision
   granting his motion exclusively on the arguments and evidence presented for
   the first time in his reply brief. It never gave RedHawk a full opportunity to
   counter Schreiber’s new arguments and then faulted RedHawk for its failure
   to do so. True, Schreiber attached RedHawk’s 2019 Annual Report to its
   original brief, and, yes, RedHawk’s response suspected that Schreiber might
   raise new arguments in a reply. But, as its name suggests, the purpose of a
   response brief is to respond to the arguments made by the opposing party in
   its opening brief, not to rebut new arguments that party could conceivably
   make in its reply. Nor would it have been reasonable for the district court to
   expect RedHawk to explain how every other transaction listed in its 61-page
   Annual Report fails to trigger the acceleration provision, particularly when
   Schreiber specifically relied on only one in his opening brief. Therefore,
   because the district court denied RedHawk the opportunity to file a surreply
   to Schreiber’s reply brief that presented new arguments and evidence—and




                                          8
Case: 20-30157          Document: 00515636475      Page: 9     Date Filed: 11/12/2020

                                     No. 20-30157
                                   c/w No. 20-30515

   then relied solely on those new arguments and evidence as the basis of its
   order—it abused its discretion. Austin, 864 F.3d at 336.
                                         V.
          RedHawk asks us to go one step further by vacating the district court’s
   order and issuing a mandate denying Schreiber’s motion to enforce because
   it owes Schreiber “nothing” under the settlement agreement. It contends
   that the district court already properly rejected Schreiber’s initial argument
   centered on the September 16, 2019, transactions—thus providing no basis
   for default—and that the new arguments and evidence the district court
   relied on in its order stem from a misinterpretation of the settlement
   agreement and erroneous factual findings. RedHawk notes that these alleged
   mistakes result from the district court’s refusal to allow RedHawk to rebut
   Schreiber’s reply.
          It is often said that we are a court of review, not a court of first view.
   In that spirit, we conclude that it is more appropriate at this juncture to
   remand to the district court to reconsider the motion after permitting
   RedHawk to file a surreply responding to Schreiber’s new contentions. See,
   e.g., Gillaspy v. Dall. Indep. Sch. Dist., 278 F. App’x 307, 315 (5th Cir. 2008)
   (reversing grant of summary judgment and remanding to the district court
   “to respond and offer additional argument and evidence” to arguments made
   in a reply brief).
                                         VI.
          For the foregoing reasons, we VACATE the district court’s order
   granting enforcement of the settlement agreement and REMAND for
   proceedings consistent with this opinion.




                                          9